           Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
                                                :       Criminal Case: 1:20-mj-23 (GMH)
           v.                                   :
                                                :
                                                :
ROGER CHARLES HEDGPETH II                       :
                                                :


                    UNITED STATES MEMORANDUM AND
                PROFFER IN SUPPORT OF PRETRIAL DETENTION

        The United States of America, through its attorney, the United States Attorney for the

District of Columbia, submits this memorandum in support of its request that the defendant be

detained pending trial as a serious risk of flight pursuant to 18 U.S.C. § 3142(f)(2)(A). On

February 10, 2020, the defendant was charged via complaint with one count of violating 18

U.S.C. § 871. At the defendant’s initial appearance before this Court, the government requested

that the defendant be detained because there is a serious risk that he will flee. The government

also requested that the Court order a competency screen pursuant to 18 U.S.C. § 4241. The

Court set a combined preliminary and detention hearing for February 13, 2020, and it granted the

government’s request for a competency screen, to be returned on February 14, 2020, subject to

the doctor’s availability.

        As set forth in this Memorandum, the government seeks the defendant’s continued

pretrial detention because there is a serious risk that he will flee, at least so long as his mental

health issues remain unaddressed.




                                                    1
             Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 2 of 8




                               Principles Governing Requests for Detention

         The Bail Reform Act lists four factors that guide a court’s pre-trial detention decision: (1)

the nature and circumstances of the offense charged, (2) the weight of the evidence against the

person, (3) the history and characteristics of the person, and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release. See 18

U.S.C. § 3142(g). At a detention hearing, the government may present evidence by way of a

proffer. United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996). A judicial determination

that a defendant should be detained pending trial on the ground of community safety must be

supported by clear and convincing evidence. Smith, 79 F.3d at 1209. When the government

seeks to detain a defendant on the ground that he is a risk of flight pursuant to 18 U.S.C.§ 3142

(f)(2)(A), the government must demonstrate the defendant’s flight risk by a preponderance of the

evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).



                      Factual Proffer of the Evidence Supporting the Detention

         The government proffers the affidavit in support of a criminal complaint [ECF No. 1],

which it incorporates herein. 1

         As noted in the affidavit in support of a criminal complaint, the defendant approached a

uniformed Secret Service officer on or about February 8, 2020, and told the officer that he was

here to kill the President. He had been reported missing as a critically missing/endangered


1
          Undersigned counsel wishes to clarify couple of mistakes and ambiguities in the affidavit for the record. In
the fourth paragraph, the affidavit reads, “Your affiant told agents that he had arrived on the date of the incident . . .”
The defendant, not the affiant, made the statements as reported in the affidavit. Second, in the fifth paragraph, the
affidavit reads, “The defendant denied having been diagnosed with mental health issues and that he is only tricked
into taking medication.” Counsel would like to clarify that the defendant denied having been diagnosed, and that he
stated that he is only tricked into taking medication.

                                                            2
           Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 3 of 8



person. The defendant continued to statethat a higher power was telling him what to do. The

defendant had on his person a sheathed knife with a three-and-a-half-inch blade and an empty

pistol holster.

        The defendant told a uniformed officer words to the effect of, “If I can see Donald Trump

I will not assassinate him.” He later reiterated to agents that he wanted to kill the President. The

defendant further told agents that he wanted to speak to the President about the treatment and

lack of respect he has received as a veteran. He stated that he wanted to tell the President that his

being forced to take medication was a violation of his rights. When asked about his statement

about wanting to kill the President, the defendant stated that he was only trying to get the

uniformed officer’s attention, but he went on to say that he would try to hurt the President or

another Secret Service protectee if the Holy Spirit told him to, and he continued to say that the

Holy Spirit only tells him to hurt bad people.

        The defendant additionally told Secret Service agents that he was discharged from the

U.S. Navy, having separated from service in 2016. He told agents that he owns a .45 caliber

handgun, which was currently located at his uncle’s house in Tampa, Florida. 2 He told agents

that he had driven to the District of Columbia from Milwaukee, Wisconsin. 3 The defendant

stated that he had twice been involuntarily committed at Veterans Affairs hospitals, once in

Tampa, Florida and once in Milwaukee, Wisconsin. The latter involuntary commitment,

according to the defendant, ended in mid-January 2020.


2
       Undersigned Counsel has received information indicating that the defendant’s firearm is
located with a different relative in Florida. The government has not been able to verify precisely
where the gun is in fact located, but we are aware of no evidence indicating it is anywhere but
Florida.
3
       During his initial detention, the defendant told a uniformed Secret Service officer that he
had driven to the District of Columbia from Florida.

                                                 3
            Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 4 of 8



          The defendant then denied having been diagnosed with mental health issues and stated

that he is only tricked into taking medication. According to an eCheck report, the defendant does

indeed have a mental health diagnosis, and the Government put that reported diagnosis on the

record under seal at the initial appearance. The defendant objected to an initial competency

screen.

          The defendant has no known ties to the District of Columbia area. According to the

Pretrial Services Agency, there are no conditions or combinations of conditions it can

recommend to reasonably ensure the defendant’s return to court or the safety of the community.

According to representations made by the Pretrial Services Agency at the defendant’s initial

appearance, the defendant did not tell PSA where he would live if released.

          The government has reached out to defense counsel to note that it would be willing to

explore some sort option that involved mental-health treatment in an inpatient or residential

facility if that facility could also satisfy the government’s concerns about risk of flight and

community safety. As of filing, we have not received a response from defense counsel.

Undersigned counsel has spoken to a member of the defendant’s family in an attempt to ascertain

whether he qualifies for residential treatment through the Veterans’ Affairs (“VA”) hospital and,

if so, what assurances (if any) a VA facility could provide to the government and the Court that it

could provide monitoring and/or structure so as to assure the defendant’s return to court and/or

community. As of filing, undersigned counsel has not been able to speak with a representative of

the VA to determine what, if anything, it can offer the defendant or what assurances it would be

able to provide the Court and the government.




                                                  4
          Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 5 of 8



         No Condition or Combination of Conditions Will Reasonably Assure the Safety of
                            any other Person and the Community

   1. Nature and Circumstances of the Offense Charged

       The nature and circumstances of the offense charged in this case support detention. The

government’s evidence shows that the defendant poses a clear risk of flight and risk to the safety

of the community. A consideration of the nature and circumstances of the offense also requires

the Court to weigh the possible penalty the defendant faces upon conviction. See United States v.

Townsend, 897 F.2d 989, 995 (9th Cir. 1990). Indeed, the seriousness of the defendant’s crime is

reflected in the sentence he would face if convicted. The defendant faces five years of

imprisonment on the charge of a violation of 18 U.S.C. § 871.

       The facts as alleged in the affidavit in support of the complaint and proffered above

underscore the risks the defendant presents—both of flight and of danger—if he is released

without a robust plan to address his mental health issues.

       The facts of the case show clear signs of delusional thinking by the defendant. He could

not give consistent answers as to whether he drove to the District of Columbia from Wisconsin

or Florida on the day of the incident. He repeated on multiple occasions words to the effect that

he was listening to a higher power who spoke to him, or that he took orders from the “Holy

Spirit,” which only told him to hurt bad people. Although government counsel has not been able

to obtain copies of medical records to confirm the diagnosis reported in eCheck, his behavior on

the date of the incident is consistent with that diagnosis. He was moreover reported missing, and

that missing persons report was active at the time of this incident.

       While the defendant was exhibiting this delusional behavior, he was denying that he

needed any treatment for it. He moreover refused to tell Pretrial Services where he would live,

and he also reported to the Pretrial officer that he had 32 children. Under these circumstances,

                                                 5
          Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 6 of 8



unless the issues underlying the defendant’s delusions are addressed, the Court can have no

confidence that he will return for hearings as directed.


   2. The Weight of Evidence Against the Defendant

       The weight of the evidence against the defendant is substantial. He was identified and

arrested on scene, which is where he made the threatening statements. The knife was recovered

from the defendant’s person. He reiterated making the threatening statement in a subsequent

interview. The Court found probable cause to believe that the arrest had been committed when it

signed the complaint and arrest warrant.



   3. The History and Characteristics of the Defendant

       The defendant’s history and characteristics also support pretrial detention. Mr. Hedgpeth

committed this offense after having been reported. He had been involuntarily committed to two

VA institutions in separate states in the recent past. The defendant has no ties to the District of

Columbia and has not proffered any stable housing that would be available to him in any

jurisdiction upon his release. The defendant’s method of arriving in the District of Columbia—

traveling from either Florida or Wisconsin under circumstances that involved a missing-persons

report—should not give the Court any assurances that he will follow any conditions of release

that this Court sets, including a return date for Court. The defendant’s delusional behavior,

combined with a demonstrated unwillingness to seek or consent to treatment for the underlying

causes, further exacerbate his flight risk.

   4. The Nature and Seriousness of the Danger to Any Person or the Community

       The circumstances of this crime shows that the defendant poses a danger to the

community. While armed with a dangerous weapon and while wearing a holster that could


                                                  6
          Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 7 of 8



create the appearance of being further armed, the defendant approached a Secret Service

checkpoint at the White House in the middle of the day and with numerous people around, and

told a Secret Service officer that he was there to kill the Prsident. In so doing, he created a very

real danger. Thankfully no one was harmed by law enforcement’s response to the defendant’s

actions, but it is not hard to imagine the situation unfolding differently if the Secret Service

officer had seen the holster and believed it to contain a gun or if the defendant had made some

sort of movement that the officer thought was a threat. All of the innocent people in the area

were potentially at risk if the defendant’s interaction with the Secret Service escalated.

       Moreover, while the defendant’s delusions remain untreated, he remains a danger to the

public. He has stated that he would harm someone if the Holy Spirit told him to. The

defendant’s actions on February 8 show that he is willing to carry a dangerous weapon while

simultaneously professing a willingness to carry out the voices’ instructions. As long as that

remains the case, the defendant remains a serious danger to the community.

                                             Conclusion

       Based on the nature of the charges, the weight of the proffered evidence against the

defendant, his risk of flight, his characteristics and history, and the lack of a plan to address the

apparent conditions underlying the defendant’s expressed delusions, it is evident that at this stage

in the proceedings no condition or combination of conditions will reasonably assure the

appearance of defendant at later court hearings.




                                                   7
          Case 1:20-cr-00038-RDM Document 7 Filed 02/12/20 Page 8 of 8



       Under the factors set forth in 18 U.S.C. § 3142(g), the government has demonstrated by a

preponderance of the evidence that the defendant should be detained as a serious risk of flight.

For the foregoing reasons, as well as any that may be adduced at a hearing on this matter, the

government requests that the Court order the pre-trial detention of the defendant.




                                                    Respectfully submitted,

                                                    TIMOTHY J. SHEA
                                                    UNITED STATES ATTORNEY
                                                    D.C. Bar Number 437437


                                               By: _/s/ Erik M. Kenerson________
                                                  ERIK M. KENERSON
                                                  Assistant United States Attorney
                                                  Ohio Bar Number 82960
                                                  United States Attorney’s Office
                                                  555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: 202-252-7201
                                                  Email: Erik.Kenerson@usdoj.gov




                                                8
